Opinión disidente del
Juez Asociado Señor Alonso Alonso,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
Disiento de la sentencia del Tribunal que confirma la revocación de la probatoria y de la sentencia que le impuso a la peticionaria dos (2) años de presidio. A la peticionaria no se le notificó adecuadamente por escrito la alegada con-ducta violatoria de las condiciones de la probatoria, ha-biendo ya cumplido el término de ésta, y no se produjo el quantum de prueba necesario para ordenar su revocación. Veamos los hechos.
hH
En diciembre de 1986 Ramonita Nieves Massa (la peti-cionaria) fue acusada de distribuir cocaína. Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401. El 7 de abril de 1988 hizo alegación de culpabi-lidad por posesión de dicha sustancia controlada. Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404.
*35El 27 de mayo de 1988 el foro de instancia dictó una resolución al amparo del Art. 404(b) de la Ley de Sustan-cias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2404(b), concediéndole una probatoria por el término de dos (2) años sujeto a cumplir con once (11) condiciones.
El 26 de julio de 1989 se presentó una denuncia contra la peticionaria, su madre y su hijo, imputándoles poseer, en común acuerdo, la sustancia controlada conocida como cocaína con intención de distribuirla. Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, supra.
A raíz de estos hechos y de la denuncia, , el 3 de octubre de 1989 el Ministerio Público solicitó la revocación de la probatoria concedida a la peticionaria. Específicamente el Estado le imputó, como única violación a las condiciones, el haber cometido "un nuevo delito de Sustancias Contro-ladas, el cu[a]l está señalado para Vista Preliminar para el día 24 de octubre de 1989”. Petición de recurso extraordi-nario certiorari (hábeas corpus), Exhibit III. El 17 de octu-bre de 1989 la peticionaria se opuso a dicha solicitud de revocación y alegó que no existía relación alguna entre las sustancias controladas obtenidas en el allanamiento de su residencia y su persona.
El 26 de enero de 1990, estando pendiente la celebración de la vista preliminar del delito imputado, se celebró la vista sumaria inicial de revocación. En ésta el foro de ins-tancia determinó causa probable para celebrar la vista final de revocación.
La vista final fue señalada para el 20 de abril de 1990. En dicho señalamiento el tribunal de instancia hizo cons-tar que para el mes de junio de 1990 la probando habría cumplido la probatoria. La vista fue reseñalada para el 23 de abril de 1990. El abogado de la probando notificó a dicho foro que la vista preliminar sobre el delito imputado sería celebrada el 29 de mayo de 1990.
El 23 de abril de 1990 el foro de instancia determinó que "en vista de que la acusada está a punto de cumplir el *36período establecido mediante la resolución del 27 de mayo de 1988 y que la conducta mencionada como motivo para la revocación está pendiente de vista preliminar, no se revo-cará la probatoria en este momento”. Petición de recurso extraordinario certiorari (hábeas corpus), Exhibit IX.
El 29 de mayo de 1990 se celebró la vista preliminar del nuevo delito. Allí se determinó no causa probable para acu-sar a la peticionaria y se ordenó su exoneración de los cargos. Esa determinación advino final y firme.(1)
Ya para el 29 de mayo de 1990 había expirado el período de supervisión al que el foro de instancia había sometido a la peticionaria. Así las cosas, el oficial probatorio de la pe-ticionaria, Sr. Domingo Reyes Martínez, presentó a la con-sideración del foro de instancia un informe solicitando el archivo del caso en el que se había impuesto la probatoria. Allí el oficial probatorio indicó que: “Doña Ramonita cum-plió responsablemente con las citas a oficina [sic]. Su acti-tud hacia el proceso de supervisión ha sido positiva.” (En-fasis suplido.) Petición de recurso extraordinario certiorari (hábeas corpus), Exhibit XII.
Además, señaló que su informe de violación a las condi-ciones obedeció a la presentación de la denuncia por infrac-ción a la Ley de Sustancias Controladas de Puerto Rico que no pasó el cedazo de la vista preliminar.
Dicho informe refleja, además, que la probando había cumplido con la condición de someterse a tratamiento en el Departamento de Servicios contra la Adicción (D.S.C.A.).
No empece' que en dicho informe se solicitaba el sobre-seimiento de los cargos y la exoneración de la probando, el 13 de julio de 1990, habiendo cumplido ya la peticionaria la probatoria, el Ministerio Público solicitó la extensión del período probatorio de la peticionaria por un término de cinco (5) años. Adujo como razón para ello que la determi-*37nación de no causa en la vista preliminar se debió a “defec-tos en la Orden de Allanamiento” y que en dicho allana-miento se había ocupado “gran cantidad de drogas y dinero procedente de la residencia” de la peticionaria. Petición de recurso extraordinario certiorari (hábeas corpus), Exhibit XIII.
El foro de instancia señaló una vista sobre la extensión de período probatorio para el 10 de agosto de 1990. La pe-ticionaria no fue citada personalmente para dicha vista. El alguacil señaló que había dejado la citación en el buzón de la residencia de la peticionaria. El abogado de la peticiona-ria solicitó la suspensión de la vista por entender que la probando no había sido citada debidamente. El foro de ins-tancia concedió la suspensión solicitada, pero declaró con lugar la moción, extendiendo el período probatorio. A tenor con este dictamen, señaló el 2 de noviembre como fecha para celebrar la vista final de revocación.
El 2 de noviembre de 1990 la peticionaria solicitó el ar-chivo de la causa y alegó que había cumplido con el término impuesto en la probatoria y había sido exonerada de los cargos imputados en la vista preliminar del nuevo delito. El técnico sociopenal, Sr. Domingo Reyes, testificó que ha-bía recibido información confidencial que vinculaba a la peticionaria con el trasiego de drogas. Ante esta nueva im-putación la defensa solicitó la posposición del caso, pues desconocía esos hechos. Entonces, el Ministerio Público no-tificó en sala su intención de imputar un fundamento adi-cional para la solicitud de revocación: que la convicta es-taba ligada al trasiego de drogas. El abogado de defensa expresó al tribunal de instancia que entendía que se le tenía que notificar formalmente de esta nueva imputación.
El foro de instancia suspendió la vista para el 9 de no-viembre de 1990. El 5 de noviembre la defensa solicitó un tiempo razonable para prepararse. El foro de instancia ce-lebró la vista el 9 de noviembre de 1990. Sólo compareció el Ministerio Público anunciando la inclusión de tres (3) tes-*38tigos, a saber, los tres (3) testigos que fueron anunciados contra la peticionária en el caso por el nuevo delito que dio base a la solicitud de revocación de la probatoria. Ese nuevo delito no prosperó en vista preliminar.
La inclusión de estos testigos, así como copia de la mi-nuta de 9 de noviembre de 1990, le fue notificada a la peticionaria.
La vista final de revocación se celebró los días 16 de noviembre y 7 de diciembre de 1990. Durante ésta testificó el técnico sociopenal, señor Reyes, y el agente encubierto José D. Flores Villalongo.
Oída la prueba, el foro de instancia revocó la probatoria y procedió a dictar sentencia que le impuso a la peticiona-ria dos (2) años de presidio.
Inconforme, la peticionaria acudió ante nos en petición de hábeas corpus. Consideramos esa petición como de certiorari. En auxilio de nuestra jurisdicción y hasta tanto no dispusiéramos otra cosa, fijamos una ñanza en apela-ción para que la peticionaria recuperase su libertad.
El Procurador General compareció.
HH HH
En Martínez Torres v. Amaro Pérez, 116 D.P.R. 717, 724-725 (1985), señalamos que “no puede privarse a una persona de su libertad absoluta o limitada sin cumplirse con los requisitos mínimos del debido proceso de ley que corresponden a este momento”. Allí establecimos los requi-sitos procesales mínimos que, como cuestión del debido proceso de ley, se le tienen que garantizar a un probando antes de revocarle el beneficio de una sentencia suspendida.
En específico, y en lo aquí pertinente, señalamos que en la vista final se le debe garantizar al menos “(a) una noti-ficación escrita de las alegadas violaciones a la probatoria; *39(b) un examen de la prueba en su contra”. (Énfasis suplido.) Martínez Torres v. Amaro Pérez, supra, pág. 726.
En cuanto a la notificación escrita de las alegadas vio-laciones señalamos que debía ser previa a la celebración de la vista y con suficiente antelación como para prepararse adecuadamente para su defensa. Martínez Torres v. Amaro Pérez, supra, págs. 728-729.
En el casó de autos nunca se le notificó por escrito a la peticionaria de las alegadas violaciones a la probatoria que el Ministerio Público pretendía sustentar en la vista final de revocación. Excepto cuando se le notificó por escrito la alegada comisión de un nuevo delito de sustancias contro-ladas, la ambivalencia del Ministerio Público y del oficial sociopenal en precisar la conducta específica violatoria de las condiciones que se le pretendía imputar a la peticiona-ria, hacen parecer este caso una expedición de pesca de fundamentos para lograr la revocación de la probatoria que a ésta se le había concedido. No logramos comprender dicha conducta oficial.
En primer lugar, le imputan la comisión de un nuevo delito. Cuando ese caso no prospero en vista preliminar se le imputó haber incurrido en conducta antisocial al ha-berse ocupado gran cantidad de dinero y drogas en su re-sidencia y su vinculación con el trasiego de drogas. En la vista de revocación final el oficial sociopenal testificó sobre la alegada reputación de la peticionaria —de traficante de drogas— en su comunidad; del auto nuevo que desde 1988 había comparado con dinero en efectivo; la construcción de una segunda planta a su casa durante la probatoria; su salida de la jurisdicción sin autorización del tribunal, y el alegado historial delictivo de la familia cercana de la peticionaria. Declaró, además, el agente encubierto que alegadamente observó la transacción de drogas que dio base a que un juez expidiera una orden de registro y alla-namiento contra la casa de la peticionaria y la subsi-*40guíente denuncia por alegada distribución de drogas en concierto y común acuerdo con su madre y su hijo.

Definitivamente, aquí, no se le notificó a la peticionaria adecuada, concisa y claramente —por escrito— la alegada conducta violatoria de las condiciones de la probatoria. No bastaba con imputarle que había incurrido en conducta antisocial.(

2

)

Pero además, en Martínez Torres v. Amaro Pérez, supra, señalamos que corresponde al Ministerio Público el peso de probar, por preponderancia de la prueba, que el probando ha incumplido con las condiciones impuestas. En dicha en-comienda puede descansar en evidencia que ordinaria-mente no sería admisible en el pleito criminal ordinario. Pero debe existir base suficiente en la prueba para apoyar la determinación que revoca la probatoria y priva al pro-bando del preciado interés libertario que, aunque limitado, le asiste.
Examinada la prueba de autos, concluimos que ésta no establece, por preponderancia de evidencia, las violaciones imputadas. En primer lugar, nos llama sobremanera la atención el hecho de que en este caso el oficial sociopenal había, motu proprio, solicitado el archivo y la exoneración de la peticionaria al momento de cumplirse el término de la probatoria. Allí expresó que la peticionaria había cum-plido responsablemente con las citas y que su actitud ante el proceso de supervisión había sido positiva. No es hasta que el Ministerio Público solicita la extensión del período probatorio que el oficial probatorio realiza la investigación en la comunidad de la peticionaria y trae al tribunal nue-vos hallazgos. Resulta más sorprendente que este oficial socio-penal no haya informado anteriormente al tribunal de instancia que la peticionaria salió de la jurisdicción sin autorización del tribunal, a pesar de que ella misma se lo informó. Tampoco trajo al tribunal la alegada información *41que vinculaba a la peticionaria con el trasiego de drogas mientras cumplía la probatoria.
Tan es así que la información sobre el auto y su adqui-sición la obtiene y trae a la atención del tribunal luego de que en una de sus visitas en agosto y octubre de 1990 (ha-biendo expirado ya el período de supervisión al que fue sometida la peticionaria) viera allí el carro e hiciera una investigación. Pero de tal investigación surge que ese auto fue adquirido a finales de 1988.
Finalmente, el Ministerio Público trae a declarar al agente que alegadamente vio la transacción de drogas que dio base al registro y allanamiento de la casa de la peticio-naria y la posterior denuncia en contra de ésta. Esa denun-cia fue desestimada al no encontrarse causa probable para acusar en la vista preliminar. Pero ese testigo no declaró en dicha vista preliminar. El Ministerio Público no ha expli-cado la razón para ello ni por qué no se le debe aplicar la presunción dispuesta en la Regla 16(5) de Evidencia, 32 L.P.R.A. Ap. IV, en el sentido de que toda evidencia volun-tariamente suprimida le resultaría adversa si se ofrece.
Por otro lado, consideramos que si con dicha evidencia no se pudo probar, mediante una scintilla de prueba, que probablemente se cometió el delito imputado en aquella denuncia ni que la peticionaria probablemente lo cometió (cf. Pueblo v. Rivera Alicea, 125 D.P.R. 37 (1989)), mucho menos podrá, por sí sola, establecer las alegadas violacio-nes a la probatoria por preponderancia de la prueba.
En vista de que la peticionaria ya había cumplido el término de la probatoria impuesta sin que se le haya noti-ficado adecuadamente ninguna conducta constitutiva de violaciones a las condiciones de dicha probatoria, y de que la prueba en ese sentido no nos convence de que cumpla con el “quantum” de prueba requerido para ordenar la revoca-ción de la probatoria así concedida, dictaríamos sentencia para ordenar el archivo y sobreseimiento del caso G-87-1347 y la exoneración de la peticionaria de dicho cargo.
*42Por todo lo anterior, disiento.

(1) El Ministerio Público no acudió en vista preliminar en alzada ni presentó nuevas denuncias por los hechos que dieron base a la denuncia y registro y allana-miento de la residencia de la peticionaria.


(2) Confróntese con Pueblo v. Moreu Merced, 130 D.P.R. 702 (1992).